GRIMM, Judge,
dissenting.
I respectfully dissent.
The return of service on a summons outside the state is governed by Rule 54.20(b). Before January 1, 1989, this rule required the officer to make an affidavit of service. In addition, a judge or clerk had to certify the officer’s official character and authority. This rule did not permit any exceptions to these requirements.
In 1988, two things occurred. First, the General Assembly attempted to amend Rule 54.20. See S.C.S.H.B. 1660 in 1988 Mo.Laws 983. Second, the supreme court amended Rule 54.20(b) effective January 1, 1989. Both changes contained an identical addition to old Rule 54.20(b). It is: “The court may consider the affidavit or any other evidence in determining whether service has been properly made.” Thus, the trial court is no longer limited to looking only to the return itself to determine if a defendant has been served.
This was a salutary change. No doubt it recognizes the practical problem Missouri courts had in requiring other states’ sheriffs and process servers to make their returns *324comply with Missouri law. For examples, see In Re Marriage of Bradford, 557 S.W.2d 720, 729 (Mo.App.S.D.1977) (certification by deputy clerk instead of clerk); English v. English, 592 S.W.2d 297, 299 (Mo.App.E.D.1979) (certificate does not refer to official capacity of deputy sheriff and certificate signed by deputy clerk instead of clerk); Industrial Personnel Corp. v. Corcoran, 643 S.W.2d 816 (Mo.App.E.D.1981) (certification by notary public instead of judge or clerk).
With the new addition to Rule 54.20(b), trial courts can correctly focus on the fundamental question: Were the summons and petition served on defendant? If a positive answer can be given, that critical due process requirement has been met. The new rule gives the trial court the latitude to look at all of the evidence to make that determination. Trial courts are no longer restricted to looking at only the return of service.
Turning to this ease, this court’s standard of review is governed by Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). The trial court’s judgment must be affirmed unless there is no substantial evidence to support it, unless it is against the weight of the evidence, or unless it erroneously declares or applies the law.
Here, substantial evidence, and the reasonable inferences derived therefrom, support the trial court’s judgment that defendants had been properly served. This evidence discloses that: (1) the petition was filed April 20, 1990; (2) on April 24, 1990, the Circuit Clerk prepared the summons and directed it to “Sheriff of Madison County IL”; (3) the summons prepared by the Circuit Clerk shows defendants’ address is “609 Riggin Road, Troy, IL.”; (4) the return shows the papers were served on April 28,1990; (5) the return states the particulars of service can be obtained at Sheriffs office in Edwardsville, IL.; (6) the return and log sheet show the papers served on “Doug Bankhead, son”; (7) the log sheet reflects son is 19 years old and was served at 10:50 a.m.; (8) the log sheet shows address where service occurred as “609 Riggin Rd, Troy, IL. 62294”; and (9) the stamped certificate on the return shows that it was served “BOB CHURCHICH, Sheriff By /s/ B. Harrel.” Further, the trial court could be aware that Edwardsville is the county seat of Madison County, IL. and that Troy is located in Madison County. This “other evidence” is sufficient to show that service has been properly made. See Rule 54.20(b).
In addition, it is noted that Mr. Bank-head’s motion to dismiss does not allege he did not actually receive service of process. Rather, his motion only contends that the return of service does not comply with Rule 54.20(b)(1).
On the other hand, Mrs. Bankhead’s'-motion does allege that she has never been served with process. However, her motion did not state that she and Mr. Bankhead were not living together, that she did not reside at the address where her son was served, or any other operative facts. In its discretion, the trial court could elect not to believe the statements in her motion.
Turning to the other prongs of Murphy concerning the declaration or application of the law, the trial court committed no reversible error. Our supreme court many years ago recognized that it was the service of process, not the return thereon, that established jurisdiction. In Kahn v. Mercantile Town Mut. Ins. Co., 228 Mo. 585, 128 S.W. 995, 997 (Mo.Div. 1 1910), the court said:
It was the service of the writ and petition upon the defendant, and not the return, that gave the trial court jurisdiction over the person of the defendant. The return was merely the evidence by which the court was informed that the defendant had been served.
Kahn1 clearly says it is the service, not the return, that gives the trial court jurisdiction. However, this clear statement has not always been followed. The source of this failure seems to be dicta in a 1977 case, Bradford, 557 S.W.2d at 729. After discussing the return of service, the southern district said that “the defense of lack of personal jurisdiction was not presented nor mentioned ... [and] must be considered waived.” Id. Nevertheless, the opinion contains the *325statement, unsupported by any citation, that “because the return of service was deficient, the service of process was not effective to confer personal jurisdiction” on the respondent. Id.
In English a 1979 case, this court found that a return of service was deficient for not complying with Rule 54.20(b). Citing only Bradford, this court said that “service on the husband was insufficient to attain personal jurisdiction.” English, 592 S.W.2d at 299.
Two years later, this court decided Industrial. In that case, this court said:
In the absence of the certification required by [Rule 54.20(b)(1) ], the service is ‘manifestly deficient’ and does not confer personal jurisdiction over the defendant. In re Marriage of Bradford, 557 S.W.2d 720 (Mo.App.1977) [12-15]; English v. English 592 S.W.2d 297 (Mo.App.1979) [1],
Industrial, 643 S.W.2d at 818.
Then, in 1985, this court decided Gerding v. Hawes Firearms Co., 698 S.W.2d 605 (Mo.App.E.D.1985). There, the return of service did not contain a certificate attesting to the official character of the affiant officer. Id. at 607. As a result, citing Industrial, this court found that the circuit court acquired no jurisdiction over the defendants.
In 1987, the southern district decided In re Marriage of Southard, 733 S.W.2d 867 (Mo.App.S.D.1987). The court said: “Because there was no certification as required by Rule 54.20(b)(1), the service conferred no personal jurisdiction over the respondent.” Id. at 868. In support, the court cited Industrial, English and Bradford. As previously indicated, all three of those cases stem from the dicta in Bradford. Also, all three cases arose before the 1989 change in Rule 54.20(b).2
If the cases from Bradford to Southard had any vitality, new Rule 54.20(b) has sapped their strength. The new rule specifically authorizes the trial court to consider “any other evidence.” This language expressly authorizes the trial court to look beyond the return of service and determine “whether service has been properly made.” Rule 54.20(b)(1).
Thus, the Bradford dicta, “because the return was deficient, the service of process was not effective to confer personal jurisdiction,” is not the law in this state. Nor can it any longer form a basis for such a holding. The trial court did not erroneously declare or apply the law.
Finally, a brief look should be made at the federal rule. Federal Rule of Civil Procedure 4 pertains to service of process. Since 1984, Rule 4(c)(2)(A) has permitted service of summons and complaint by any nonparty 18 years of age or older. Although the person making service must file an affidavit, the contents thereof are not specified. Also, the rule provides that “Failure to make proof of service does not affect the validity of the service.” Fed.R.Civ.P. 4(g).
Therefore, I would affirm.

. See also Hirst v. Cramer, 195 S.W.2d 738, 740 (Mo. banc 1946).


. State ex re. Tinnon v. Mueller, 846 S.W.2d 752, 754-55 (Mo.App.E.D.1993) refers to Industrial, Bradford, and English. Three "defects” in the return of service are discussed. This court con-eluded that the return "satisfied the requirements of Rule 54.02(b)(1) as amended.” Id. at 756.